Contact: Caitlin Gursslin, Investor Relations, caitlin.gursslin@ni.com National Instruments Reports Third Quarter Revenue of $289 Million Company Continues to Focus on Managing Costs to Improve Operating Margins Q3 2013 Highlights · Third quarter revenue of $289 million · Strong revenue growth in RF and CompactRIO products · Fully diluted GAAP EPS of $0.13 and fully diluted non-GAAP EPS of $0.19 · EBITDA of $39 million or $0.31 per share AUSTIN, Texas – Oct. 31, 2013 – National Instruments (Nasdaq: NATI) today announced Q3 revenue of $289 million, $9 million above the midpoint of its guidance range given July 29. In Q3 2013, National Instruments recognized $4 million in revenue from its largest customer, compared with $27 million recognized in Q3 2012. The company saw a 2 percent increase year-over-year in the value of total orders received in Q3. Breaking the orders down by size, the company’s orders under $20,000 grew 2 percent year-over-year; orders between $20,000 and $100,000 remained flat year-over-year; and orders above $100,000 increased 8 percent year-over-year. Excluding the company’s largest customer, total orders would have increased 8 percent year-over-year, and orders over $100,000 would have grown 48 percent year-over-year. GAAP net income for Q3 was $16 million, with fully diluted earnings per share (EPS) of $0.13, and non-GAAP net income was $24 million, with non-GAAP fully diluted EPS of $0.19. The company’s non-GAAP EPS was $0.03 above the midpoint of its guidance range given on July 29. EBITDA, or Earnings Before Interest, Taxes, Depreciation and Amortization, was $39million, or $0.31 per share for Q3. In Q3, GAAP gross margin increased to 74 percent and non-GAAP gross margin was 75 percent, up 240 basis points from Q2 2013 due primarily to a change in customer mix. Total GAAP operating expenses were relatively flat sequentially and were up 4 percent year-over-year. Total non-GAAP operating expenses were down approximately $1 million sequentially and were up 3 percent year-over-year. The company’s non-GAAP results exclude the impact of stock-based compensation, amortization of acquisition-related intangibles, acquisition accounting for deferred revenue, acquisition-related adjustments and acquisition-related transaction costs. Reconciliations of the company’s GAAP and non-GAAP results are included as part of this news release. “We are pleased with the continued success of our RF and CompactRIO products, which represent key focus areas for our business,” said Dr. James Truchard, NI co-founder, president and CEO. “As we saw at NIWeek, our customers continue to show strong interest in our strategic product platforms and graphical system design approach for solving the toughest engineering challenges.” Geographic revenue in U.S. dollar terms for Q3 2013 compared to Q3 2012 was up 9 percent in the Americas, up 7 percent in Europe and up 24 percent in Emerging Markets. However, revenue declined 27 percent year-over-year in East Asia as the majority of revenue from the company’s largest customer is recognized in this region. In local currency terms, revenue was up 3percent in Europe, up 28 percent in Emerging Markets and down 25 percent in East Asia. As of Sept. 30, NI had $344 million in cash and short-term investments. The National Instruments Board of Directors approved a quarterly dividend of $0.14 per share on the company’s common stock payable on Dec. 3 to stockholders of record on Nov. 12. Guidance for Q4 2013 “We believe NI was able to continue to gain market share in this challenging time for the industry,” said Alex Davern, NI COO and CFO. “We are pleased to be guiding to improved results in Q4 and we believe we have taken the actions necessary to deliver an improved operating performance next year.” NI currently expects revenue for Q4 2013 to be between $291 million and $321 million. The midpoint of this revenue guidance represents a 6 percent sequential revenue increase, which is below the company’s normal historical average. While National Instruments currently expects to see relatively normal sequential order growth in Q4, the company intends to increase backlog in Q4 to better manage the mix of large orders in 2014. NI expects total non-GAAP operating expenses to be $181 million, plus or minus $2 million in Q4. The company expects fully diluted EPS to be in the range of $0.19 to $0.31 for Q4, with non-GAAP fully diluted EPS expected to be in the range of $0.25 to $0.37. Non-GAAP Presentation In addition to disclosing results determined in accordance with GAAP, NI discloses certain non-GAAP operating results and non-GAAP information that exclude certain charges. In this news release, the company has presented its gross profit, gross margin, operating expenses, operating income, operating margin, income before income taxes, provision for income taxes, net income and basic and fully diluted EPS for the three- and nine-month periods ending Sept. 30, 2013 and 2012, on a GAAP and non-GAAP basis. NI is also providing guidance on its non-GAAP operating expenses and fully diluted EPS. When presenting non-GAAP information, the company includes a reconciliation of the non-GAAP results to the GAAP results. Management believes that including the non-GAAP results assists investors in assessing the company’s operational performance and its performance relative to its competitors. The company presents these non-GAAP results as a complement to results provided in accordance with GAAP, and these results should not be regarded as a substitute for GAAP. Management uses these non-GAAP measures to manage and assess the profitability and performance of its business and does not consider stock-based compensation expense, amortization of acquisition-related intangibles, acquisition accounting for deferred revenue, acquisition-related adjustments and acquisition-related transaction costs in managing its operations. Specifically, management uses non-GAAP measures to plan and forecast future periods, to establish operational goals, to compare with its business plan and individual operating budgets, to measure management performance for the purposes of executive compensation including payments to be made under bonus plans, to assist the public in measuring the company’s performance relative to the company’s long-term public performance goals, to allocate resources and, relative to the company’s historical financial performance, to enable comparability between periods. Management also considers such non-GAAP results to be an important supplemental measure of its performance. This news release also discloses the company’s EBITDA and EBITDA diluted EPS for the three- and nine-month periods ending Sept. 30, 2013 and 2012. The company also believes that including the EBITDA results assists investors in assessing the company’s operational performance relative to its competitors. A reconciliation of EBITDA and EBITDA diluted EPS to GAAP net income and GAAP diluted EPS is included with this news release. Conference Call Information and Availability of Presentation Materials Interested parties can listen to the Q3 2013 conference call today, Oct. 31, at 4:00 p.m. CT at ni.com/call. Replay information is available by calling (855) 859-2056, confirmation code #71812919, shortly after the call through Nov. 5 at 3:00 p.m. CT, or by visiting the company’s website at ni.com/call. You may also view certain presentation materials that we may refer to on the conference call at ni.com/nati. Forward-Looking Statements This release contains “forward-looking statements,” including a focus on managing costs to improve operating margins, momentum at NIWeek, significant interest in NI’s strategic product platforms, guiding to improved results in Q4, the company’s belief it has taken the actions necessary to deliver an improved operating performance next year, expecting to see relatively normal sequential order growth in Q4, intent to increase backlog in Q4 to better manage mix of large orders, National Instruments’ Q4 guidance for revenue, non-GAAP operating expenses and GAAP and non-GAAP EPS. These statements are subject to a number of risks and uncertainties, including the risk of adverse changes or fluctuations in the global economy, U.S. budget or debt issues, foreign exchange fluctuations, component shortages, delays in the release of new products, fluctuations in customer demand for NI products including orders from NI’s largest customer, fluctuations in average order size and customer mix, the company’s ability to effectively manage its operating expenses, manufacturing inefficiencies and the level of capacity utilization, adjustments to acquisition earn-out accruals and the impact of NI’s recent and any future acquisitions. Actual results may differ materially from the expected results. The company directs readers to its Form 10-K for the fiscal year ended Dec. 31, 2012; its Form 10-Q for the quarter ended June 30, 2013; and the other documents it files with the SEC for other risks associated with the company’s future performance. About National Instruments Since 1976, National Instruments (www.ni.com) has equipped engineers and scientists with tools that accelerate productivity, innovation and discovery. NI’s graphical system design approach to engineering provides an integrated software and hardware platform that speeds the development of any system needing measurement and control. The company’s long-term vision and focus on improving society through its technology supports the success of its customers, employees, suppliers and shareholders. Readers can obtain investment information from the company’s investor relations department by calling (512) 683-5090, emailing nati@ni.com or visiting www.ni.com/nati. (NATI-F) CompactRIO, LabVIEW, National Instruments, NI, ni.com and NIWeek are trademarks of National Instruments. Other product and company names listed are trademarks or trade names of their respective companies. ### National Instruments Consolidated Balance Sheets (in thousands) Sept. 30, 2013 Dec. 31, (unaudited) Assets Current assets: Cash and cash equivalents $ $ Short-term investments Accounts receivable, net Inventories, net Prepaid expenses and other current assets Deferred income taxes, net Total current assets Property and equipment, net Goodwill Intangible assets, net Other long-term assets Total assets $ $ Liabilities and Stockholders’ Equity Current liabilities: Accounts payable $ $ Accrued compensation Deferred revenue – current Accrued expenses and other liabilities Other taxes payable Total current liabilities Deferred income taxes Liability for uncertain tax positions Deferred revenue – long-term Other long-term liabilities Total liabilities Stockholders’ equity: Preferred stock - - Common stock Additional paid-in capital Retained earnings Accumulated other comprehensive income Total stockholders’ equity Total liabilities and stockholders’ equity $ $ National Instruments Consolidated Statements of Income (in thousands, except per share data) Three Months Ended Nine Months Ended Sept. 30, Sept. 30, (unaudited) (unaudited) Net sales: Product $ Software maintenance GSA accrual - - - Total net sales Cost of sales: Product Software maintenance Total cost of sales Gross profit Operating expenses: Sales and marketing Research and development General and administrative Acquisition-related adjustment - - ) - Total operating expenses Operating income Other income (expense): Interest income Net foreign exchange gain (loss) Other income (loss), net ) ) Income before taxes Provision for income taxes Net income $ Basic earnings per share $ Diluted earnings per share $ Weighted average shares outstanding - Basic Diluted Dividends declared per share $ National Instruments Consolidated Statements of Cash Flows (in thousands) Nine Months Ended Sept. 30, (unaudited) Cash flow from operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Stock-based compensation Tax (benefit) expense from deferred income taxes Tax benefit from stock option plans Changes in operating assets and liabilities: Accounts receivable Inventories Prepaid expenses and other assets Accounts payable Deferred revenue Taxes and other liabilities Net cash provided by operating activities Cash flow from investing activities: Capital expenditures Capitalization of internally developed software Additions to other intangibles Purchases of short-term investments Sales and maturities of short-term investments Net cash (used in) provided by investing activities Cash flow from financing activities: Proceeds from issuance of common stock AWR earn-out payment - Dividends paid Tax benefit from stock option plans Net cash used in financing activities Net change in cash and cash equivalents Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ National Instruments Detail of GAAP Charges Related to Revenue, Stock-Based Compensation, Amortization of Acquisition Intangibles and Acquisition-Related Transaction Costs (in thousands) (unaudited) Three Months Ended Nine Months Ended Sept. 30, Sept. 30, Revenue Acquisition-related deferred revenue $ - $ - $ - $ GSA accrual - - - Provision for income taxes - - - Total $ - $ - $ - $ Stock-Based Compensation Cost of sales $ Sales and marketing Research and development General and administrative Provision for income taxes Total $ Amortization of Acquisition Intangibles Cost of sales $ Sales and marketing Research and development - - Other income, net Provision for income taxes Total $ Acquisition-Related Transaction Costs Cost of sales $ 4 $ - $ 7 $ 32 Sales and marketing Research and development 33 General and administrative 71 38 Acquisition-related adjustment - - - Provision for income taxes Total $ National Instruments Reconciliation of GAAP to Non-GAAP Measures (in thousands, except per share data) (unaudited) Three Months Ended Nine Months Ended Sept. 30, Sept. 30, Reconciliation of Net Sales to Non-GAAP Net Sales Net sales, as reported $ Acquisition-related deferred revenue - - - GSA accrual - - - Non-GAAP net sales $ Reconciliation of Gross Profit to Non-GAAP Gross Profit Gross profit, as reported $ Acquisition-related deferred revenue and GSA accrual - - - Stock-based compensation Amortization of acquisition intangibles Acquisition-related transaction costs 4 - 7 32 Non-GAAP gross profit $ Non-GAAP gross margin 75% 76% 75% 77% Reconciliation of Operating Expenses to Non-GAAP Operating Expenses Operating expenses, as reported $ Stock-based compensation Amortization of acquisition intangibles Acquisition-related adjustment - - - Acquisition-related transaction costs Non-GAAP operating expenses $ Reconciliation of Operating Income to Non-GAAP Operating Income Operating income, as reported $ Acquisition-related deferred revenue and GSA accrual - - - Stock-based compensation Amortization of acquisition intangibles Acquisition-related adjustment - - - Acquisition-related transaction costs Non-GAAP operating income $ Non-GAAP operating margin 11% 14% 11% 14% Reconciliation of Income Before Income Taxes to Non-GAAP Income Before Income Taxes Income before income taxes, as reported $ Acquisition-related deferred revenue and GSA accrual - - - Stock-based compensation Amortization of acquisition intangibles Acquisition-related adjustment - - - Acquisition-related transaction costs Non-GAAP income before income taxes $ Reconciliation of Provision for Income Taxes to Non-GAAP Provision for Income Taxes Provision for income taxes, as reported $ Acquisition-related deferred revenue and GSA accrual - - - Stock-based compensation Amortization of acquisition intangibles Acquisition-related transaction costs 72 Non-GAAP provision for income taxes $ National Instruments Reconciliation of GAAP Net Income, Basic EPS and Diluted EPS to Non-GAAP Net Income, Basic EPS and Diluted EPS (in thousands, except per share data) (unaudited) Three Months Ended Nine Months Ended Sept. 30, Sept. 30, Net income, as reported $ Adjustments to reconcile net income to non-GAAP net income: Acquisition-related deferred revenue, net of tax effect - - - Stock-based compensation, net of tax effect Amortization of acquisition intangibles, net of tax effect Acquisition-related adjustment - - - Acquisition-related transaction costs, net of tax effect Non-GAAP net income $ Basic EPS, as reported $ Adjustment to reconcile basic EPS to non-GAAP basic EPS: Impact of acquisition-related deferred revenue, net of tax effect - - - Impact of stock-based compensation, net of tax effect Impact of amortization of acquisition intangibles, net of tax effect Impact of acquisition-related adjustment - - - Impact of acquisition-related transaction costs, net of tax effect - - - Non-GAAP basic EPS $ Diluted EPS, as reported $ Adjustment to reconcile diluted EPS to non-GAAP diluted EPS: Impact of acquisition-related deferred revenue, net of tax effect - - - Impact of stock-based compensation, net of tax effect Impact of amortization of acquisition intangibles, net of tax effect Impact of acquisition-related adjustment - - - Impact of acquisition-related transaction costs, net of tax effect - - - Non-GAAP diluted EPS $ Weighted average shares outstanding - Basic Diluted National Instruments Reconciliation of Net Income and Diluted EPS to EBITDA and EBITDA Diluted EPS (in thousands, except per share data) (unaudited) Three Months Ended Nine Months Ended Sept. 30, Sept. 30, Net income, as reported $ Adjustments to reconcile net income to EBITDA: Interest income Taxes Depreciation and amortization EBITDA $ Diluted EPS, as reported $ Adjustment to reconcile diluted EPS to EBITDA: Interest income - Taxes Depreciation and amortization EBITDA diluted EPS $ Weighted average shares outstanding - diluted National Instruments Net Revenue Excluding Its Largest Customer (in millions) (unaudited) Three Months Ended Nine Months Ended Sept. 30, Sept. 30, Net sales, as reported $ Year-over-year change 0% 3% Net sales from its largest customer 4 27 31 52 Net sales, excluding its largest customer $ Year-over-year change 8% 6% National Instruments Reconciliation of GAAP to Non-GAAP Operating Expense Guidance (in millions) (unaudited) Three Months Ended Dec. 31, 2013 Low High GAAP operating expense, guidance $ $ Adjustment to reconcile operating expense to non-GAAP Operating expense: Impact of stock-based compensation 7 7 Impact of amortization of acquisition intangibles 1 1 Non-GAAP operating expense, guidance $ $ National Instruments Reconciliation of GAAP to Non-GAAP EPS Guidance (unaudited) Three Months Ended Dec. 31, 2013 Low High GAAP fully diluted EPS, guidance $ $ Adjustment to reconcile diluted EPS to non-GAAP diluted EPS: Impact of stock-based compensation, net of tax effect Impact of amortization of acquisition intangibles, net of tax effect Non-GAAP diluted EPS, guidance $ $
